Case 4:19-cr-03125-RM-E.JM, Recument 1 awed 10/31/19 Page 1of2

 

 

 

United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
v.
Michael Sherman Walker, III MAGISTRATE'S CASE NO.
a xx/xx/1993 ;
U.S. Citizen 19 “09396NJ

 

 

Complaint for violation of Title 18, United States Code §§ 922(a)(6) and 924(a)(2)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about October 7, 2019 and continuing through October 11, 2019, at or near Tucson, in the District of Arizona,
MICHAEL SHERMAN WALKER, III, knowing that he was under indictment for a crime punishable by
imprisonment for a term exceeding one year, that is, AGGRAVATED ASSAULT, DEADLY
WEAPON/DANGEROUS INSTRUMENT, A CLASS THREE FELONY, in Pima County Superior Court, Arizona,
Case Number CR20173416-001 on July 31, 2017; did, in connection with the acquisition of a firearm, that is, a
Sprinfield XDE, semiautomatic pistol, 45ACP, bearing serial number HEI09554, from BKM Guns, Inc., doing
business as Murphy’s Guns & Gunsmithing, a licensed firearms dealer, knowingly make a false and fictitious written
statement to Murphy’s Guns & Gunsmithing, as to a fact material to the lawfulness of such sale of said firearm to the
defendant under Chapter 44 of Title 18, in that the defendant, while filling out the Form 4473 checked the box “No”
when answering the question “Are you under indictment or information in any court for a felony, or any other crime
for which the judge could imprison you for more than one year?” which the defendant knew to be false; in violation
of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about July 31, 2017, in Tucson, in the District of Arizona, the grand jurors in the Superior Court of
the State of Arizona, in and for the County of Pima, and by its authority accused, charged and indicted
MICHAEL SHERMAN WALKER JIU, of AGGRAVATED ASSAULT, DEADLY
WEAPON/DANGEROUS INSTRUMENT; A CLASS THREE FELONY, in case number CR20173416-
001. MICHAEL SHERMAN WALKER III, was subsequently arraigned and then was present in Arizona
Superior Court, Pima County on July 17, 2019 when the court granted the motion to continue trial until
February 11, 2020. The presumptive sentence for an Arizona Class Three Felony is seven and a half years
of imprisonment. This case is still pending trial.

(CONTINUED ON PAGE 2)

 

MATERIAL WITNESS(ES) IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED Mi SIGNA OFTOMPLAINANT
COMPLAINT REVIEWED by AU a M. Tsethlikai

 

A
Being duly sworn, I declare that the foregoing is OFFICIAL TITLE & NAME:
true and correct to the best of my knowledge. J SA John W. Dodson - ATF

 

Sworn to before me and subscribed in my pressagé. wow

 

 

 

 

 

 

SIGNATURE OF MAGISTRATE w D DATE
October 31, 2019
) See Federal rules of Criminal Procedure Rules 3 and 54 —

“7
Case 4:19-cr-03125-RM-EJM Document1 Filed 10/31/19 Page 2 of 2

U.S. v. Michael Sherman WALKER, II] 19709396 KJ
PAGE TWO OF COMPLAINT

 

On or about October 7, 2019, MICHAEL SHERMAN WALKER III entered
Murphy’s Guns & Gunsmithing, a federally licensed firearms dealer under the name of
BKM Guns, Inc., located at 3235 N. Country Club Road, Tucson, within the District of
Arizona and intentionally attempted to purchase a Springfield XDE, semiautomatic pistol,
ASACP, bearing serial number HEI09554. As part of the firearms transaction from a
licensed dealer, MICHAEL SHERMAN WALKER III was required to provide proper
identification and to complete ATF Form 4473. In doing so, on Page One of the ATF Form
4473, Section 11, Block “b. Are you under indictment or information in any court for a
felony, or any other crime for which the judge could imprison you for more than one year?”
MICHAEL SHERMAN WALKER III knowingly and falsely checked the box, “No.”
Subsequent to his completion of the Form 4473, MICHAEL SHERMAN WALKER III’s
firearms transaction request was submitted to the National Instant Criminal Background
Check System (NICS) which responded with a “Delayed” status.

On or about October 11, 2019, MICHAEL SHERMAN WALKER III again entered
Murphy’s Guns & Gunsmithing, located at 3235 N. Country Club Road, Tucson, within
the District of Arizona. Having received no additional information or status from NICS, a
Murphy’s employee completed the firearms transaction and MICHAEL SHERMAN
WALKER JI purchased and took possession of the Springfield XDE, semiautomatic
pistol, 45ACP, bearing serial number HEI09554.
